Citation Nr: 1546070	
Decision Date: 10/29/15    Archive Date: 11/10/15

DOCKET NO.  10-43 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for colonic polyps.

2.  Entitlement to service connection for residuals of heat stroke.
 

ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to August 1970 and from February 1974 to January 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

In February 2014 and October 2014, the Board remanded the listed issues for development.  

The Board also referred claims of service connection for right leg projectile wounds, a low back disability, and a "fragmentation" wound of the left lower leg.  While the Appeals Management Center (AMC) completed memos noting that these issues had been identified, there is no indication that they have been adjudicated.  Thus, they are once again referred to the Agency of Original Jurisdiction (AOJ) for the appropriate action.

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed.  


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during the Vietnam era and is presumed to have been exposed to Agent Orange.

2.  Colonic polyps are not listed as a disease presumptively associated with herbicide exposure; and the preponderance of the evidence is against finding that they are related to active service or events therein, to include Agent Orange exposure.  

3.  The preponderance of the evidence is against finding that the Veteran has any current residuals related to in-service heat strokes.  



CONCLUSIONS OF LAW

1.  Colonic polyps were not incurred during service, nor may they be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1113, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309(e) (2015).

2.  Residuals of heat stroke were not incurred during service.  38 U.S.C.A. §§ 1110, 1154(b) (West 2014); 38 C.F.R. §§ 3.303, 3.304(d) (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

By correspondence dated in January 2009, February 2010, and September 2013, VA notified the Veteran of the information and evidence needed to substantiate a service connection claim, to include notice of the information he was responsible for providing and of the evidence that VA would attempt to obtain.  The Veteran was also notified how VA assigns disability ratings and effective dates.  The remaining appeal issues were most recently readjudicated in the July 2015 supplemental statement of the case.  

VA has also satisfied its duty to assist.  The October 2014 remand directed the AMC to request records related to the Veteran's 1969 hospitalizations under his former name.  Response received in January 2015 indicates that in February 1974, the Veteran was given his service records to be hand carried to Camp Pendleton and that nothing in the file indicates what became of the service treatment records after the Veteran took possession of them.  Medical information found in his personnel jacket was mailed.  In June 2015, the Veteran stated that he was not given any records to carry and that his records were sent to the separation center when he was discharged in January 1976.  

Review of the claims folder shows that the Veteran had two separate periods of service and that his health record was reopened in February 1974 due to his reenlistment.  VA Form 3101, Request for Information, shows that all available service treatment records were received at the RO in March 2009 and records from both periods of service are contained in the claims folder.  As concerns records related to the reported hospitalizations, information received in January 2015 shows that he was medevac'd during Vietnam service.  The actual in-patient clinicals, if any, were not provided.  Nonetheless, and as discussed below, the Board concedes the Veteran suffered heat strokes during Vietnam service.  Thus, additional efforts to obtain these records would serve no useful purpose and are not required.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the veteran are to be avoided).

The claims folder also contains VA medical records and private medical statements.  Information in the claims folder suggests that the Veteran is receiving benefits from the Social Security Administration, but this appears to be based on retirement age and not disability.  Thus, the Board declines to request these records.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (VA has an obligation to secure Social Security Administration  records only if there is a reasonable possibility that the records would help to substantiate the Veteran's claim).

The Veteran was provided VA examinations to determine the nature and etiology of claimed disabilities.  The Board acknowledges that for various reasons, additional examinations were requested in the prior Board remands.  While this will be discussed in further detail below, the Board notes it finds the recent examinations adequate.  

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  See 38 C.F.R. § 3.159 (2015).  


Analysis

In April 2009, the RO denied service connection for colonic polyps and for residuals of heat stroke.  The Veteran disagreed with the decision and perfected this appeal.

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

The law also establishes a presumption of entitlement to service connection for diseases associated with exposure to certain herbicide agents and also provides a presumption of exposure for veterans who served in the Republic of Vietnam.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).

Colonic polyps

The Veteran generally contends that he has colonic polyps related to active service, to include Agent Orange exposure.  The Veteran served in Vietnam during the Vietnam era and Agent Orange exposure is presumed.  38 C.F.R. § 3.307(a)(6)(iii).

Initially, the Board concedes evidence of current disability.  That is, medical evidence shows the Veteran was diagnosed with colonic polyps.  The question though, is whether such disability manifested during service or is otherwise related to service.

Colonic polyps are not a disease presumptively associated with Agent Orange exposure.  See 38 C.F.R. § 3.309(e).  Notwithstanding, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has determined that the Veteran's Dioxin and Radiation Exposure Compensation Standards Act does not preclude a veteran from establishing service connection with proof of actual direct causation. See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Thus, under Combee, the presumption is not the sole method for showing causation and thereby establishing service connection.  See also Stefl v. Nicholson, 21 Vet. App. 120 (2007).

Service treatment records do not show complaints or findings related to colonic polyps.  On discharge examinations in July 1970 and January 1976, the Veteran's abdomen and viscera, and anus and rectum were all reported as normal.  

The Veteran underwent a VA intestinal conditions examination in March 2014.  The Veteran reported that he was first told he had a colonic polyp in 2007 when he had a screening colonoscopy, but it was not removed.  A December 2013 screening flexible sigmoidoscopy revealed a rectal polyp.  In February 2014, he underwent a full colonoscopy and had two polyps removed.  Microscopic diagnosis was tubular adenoma and tubulovillous adenoma.  The examiner opined that the claimed condition was less likely as not incurred in or caused by the claimed in-service injury, event or illness.  The examiner noted that the Veteran had no lower gastrointestinal symptoms while on active duty and that although colon polyps can take years to develop, the size of the largest one indicates that it was present for at most, 10 years.  The examiner further noted that the polyps began developing in about 2000, 26 years after discharge.

In its October 2014 remand, the Board determined that additional opinion was needed to address whether the polyps could be related to Agent Orange exposure, other than in a presumptive nature.  

An addendum was obtained in March 2015.  The examiner stated that colon polyps were first documented in 2007 and found again in December 2013 and February 2014 and were removed.  They were not cancerous polyps and it was not at least as likely as not that they were caused or aggravated by military service, specifically, by Agent Orange exposure.  The examiner provided the following rationale:

Although colon polyps can occur in persons of all ages, they are more common as a person ages.  Polyps grow over a period of months to years but not over decades.  These are small polyps [...] indicating they were only there for a few years (certainly [less than] 10 years).  Therefore, they could not have been present during [the Veteran's] time in active military service and certainly not while he was in Vietnam.  The pathogenesis of polyps involves both genetic and local conditions in the colon such as fiber in the diet, none of which relate in any way to herbicide (i.e. Agent Orange) exposure.  
 
On review, evidence of record does not show that colonic polyps first manifested during service or that they are otherwise related to active service or events therein, to include Agent Orange exposure.  In making this determination, the Board finds the VA opinions highly probative.  The record does not contain probative evidence to the contrary.  The Board acknowledges the Veteran's contentions but does not find him competent to provide a nexus opinion as to any etiological relationship between colon polyps and Agent Orange.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  

The preponderance of the evidence is against the claim and the doctrine of reasonable doubt is not for application.  See 38 C.F.R. § 3.102.




Residuals of heat stroke

In his December 2008 claim, the Veteran claimed headaches and some memory loss due to heat strokes.  The Board has rephrased the issue to encompass any residuals related to heat stroke.  The Veteran is not prejudiced by this action.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

In various statements, the Veteran reported that he suffered heat strokes during his Vietnam service and had to be medevac'd for one of these episodes.  The Veteran was awarded a Combat Action Ribbon and is a combat veteran.  His reports of suffering heat stroke are consistent with the circumstances of his service and the Board concedes the reported episodes.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  Information in the service records also shows that the Veteran was admitted to Third Med Bn on May 29, 1969 with a diagnosis of "fever unknown origin" and that he was removed from the "serious" list on June 2, 1969.  At that time, his condition and prognosis were both good.  

Having found an in-service event, the Board must consider whether there are any current residuals.  Discharge examinations in July 1970 and January 1976 are negative for any findings related to heat stroke and the Veteran's neurologic system was described as normal on clinical evaluation.  

On VA examination in June 2012, the Veteran reported two episodes of heat stroke in 1969.  The first time, he felt like his nose was closing and he could not breathe.  He improved following rest, shade, and water.  The second time he had similar symptoms but did not stop walking and was dazed and had to be pulled from his company and taken to the rear.  He was put through multiple medical tests over the next 3 days.  Symptoms improved and his tests were negative, so he was sent back.  The Veteran felt his migraines were a residual of these episodes.  

Following review of the claims folder, the examiner opined that it was less likely than not that the heat stroke episodes were contributing to any issues, including migraines.  In support, the examiner stated that medical literature suggests that long-term, significant sequela of heat injury is rare.  

In February 2014, the Board determined that this examination was inadequate because the examiner did not diagnosis any current residuals of heat stroke, or explain how any potential current disabilities were related to any episodes of heat stroke.  The Board further noted that the examiner provided an insufficient general statement based on medical literature.  

In March 2014, the Veteran underwent another VA examination and claimed his headaches were related to heat stroke.  The examiner opined that the claimed condition was less likely than not caused by the in-service injury, event, or illness.  The Board acknowledges that the examiner did not identify any current residuals, but as set forth in the rationale, he discussed potential residuals in detail and determined that the Veteran did not demonstrate these.     

In setting forth his opinion, the examiner acknowledged that the Veteran had at least two exertionally-related heat strokes, one of which was severe enough to cause him to be evacuated.  The examiner stated: 

Although CNS [central nervous system] signs and symptoms ranging from confusion to coma can occur during the heat stroke when the patient is hyperthermic, once a person survives acute heat stroke there are no residual signs or symptoms unless a specific organ was severely and irreversibly damaged (i.e. severe renal injury due to rhabdomyolysis might lead to permanent kidney damage or focal neurologic signs due to brain injury.)  These sequelae would be apparent immediately after the heat stroke during the recovery period.  No such history is either claimed or demonstrated by this Veteran.  

In [the Veteran's] case he has claimed headaches and other non-focal CNS symptoms related to the heat stroke.  Although the exact mechanism of generation of migraine headaches is not known, neither migraine headaches nor other non-focal CNS symptoms are known to be residuals of heat stroke.  The veteran had other known provocations for migraine such as alcohol, diet and stress which are known to cause migraine more so than the after effects of heat stroke.

In preparing this opinion, I have consulted standard textbooks such as Adam's Neurology and Harrison's Internal Medicine as well as the latest posting on heat stroke in UpToDate.  

On review, the Veteran's in-service heat stroke episodes appear to have been acute and transitory and resolved without residuals.  These episodes occurred in 1969, approximately 46 years ago, and the record simply does not contain competent evidence showing any current residuals or disability related to same.  Without a currently diagnosed disability, service connection may not be granted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Board acknowledges the Veteran's contentions and notes he is competent to report his symptoms.  Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a lay person is competent to report on that of which he or she has personal knowledge).  He is not, however, competent to diagnose current residuals of heat stroke.  See Woehlaert. 

As concerns the claimed headaches, the Board notes that the Veteran is currently service-connected for migraine headaches.  

The preponderance of the evidence is against the claim and the doctrine of reasonable doubt is not for application.  See 38 C.F.R. § 3.102.

ORDER

Service connection for colonic polyps is denied.  

Service connection for residuals of heat stroke is denied.  




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


